Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In adhering to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Step 1 is directed to determining whether or not the claims fall within a statutory class.  Herein, the claims fall within statutory class of process, machine or manufacture.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, 2019 PEG flowchart is directed to Step 2.  Step 2 is a two prong inquiry.  Prong one considers whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). In this case claims 1-20 recite mental processes as applied to resource selection. Since the claims are directed toward a judicial exception, analysis flows to prong two.  Prong two considers whether the judicial exception is integrated into a practical application. In this case, the judicial exception is not integrated into a practical application because the steps merely describe steps of obtaining results in order to update respective values (i.e. weights).  For example, claim 1 recites “herein the aggregation server collects each first gradient and calculates second
weights; and receiving the second weights sent by the aggregation server to update current weights.” This step describes a mental process.
Since the claims are directed to the determined judicial exception, the analysis flows to Step 2B.  Therein, the elements and combination of elements are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. It is noted here that the elements should be considered both individually and as an ordered combination.  In this case, the process, machine and manufacture each at most comprise a computer infrastructure, a processor, a computer usable storage device, and a computer system comprising a CPU, a computer readable memory and a computer readable storage media. Taken individually, each are generically recited and thus does not add significantly more to the respective limitations.  Taken as an ordered combination, the limitations are directed to limitations referenced in Alice Corp. (also called the Mayo test) that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples:  (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Additional limitations recited in the claimed invention include: reading a sample set, the sample set including at least one piece of sample data; using the sample data and current weights to substitute into a target model training function for iterative training to obtain a first gradient before receiving a collection instruction. Dependent claims (2-11, 13-19) provide additional calculation steps that are related to updating values and when such updating occurs.
Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 12, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (Pub. No. US 2017/0076198) in view of Kulkarni (Pub. No. US 2012/0078825) in further view of Loboz (Pub. No. US 2006/0123421).
Claim 1, Jin teaches “a method implemented by one or more computing devices, the method comprising: reading a sample set, the sample set including at least one piece of sample data ([Fig. 1] training data sets); using the sample data and current weights to substitute into a target model training function for iterative training to obtain a first gradient before receiving a collection instruction ([0021] The system 104 can train the model 112 by updating parameters 114 (e.g., weights) of the model 112 jointly by using at least two different learning processes, or models. The two learning models can include, for example, a “gradient boosted decision trees” (GBDT) model and a neural networks model. ... [Fig. 1] “Utilize Model in Production” as collection instruction [0034] For example, a first tier of shard servers 332 is configured to apply the model received from the training stage on new data received from a production system. In another example, a second tier of shard servers is configured to accumulate prediction results from various shard servers, where the accumulate result can be pushed back to the training stage to update the model being trained.), wherein first weights are generated based on first gradients obtained in a previous training and are used as current weights of a subsequent iteration of the iterative training, if multiple iterations of the training exist before receiving the collection instruction ( [0034] For example, a first tier of shard servers 332 is configured to apply the model received from the training stage on new data received from a production system. In another example, a second tier of shard servers is configured to accumulate prediction results from various shard servers, where the accumulate result can be pushed back to the training stage to update the model being trained. Examiner notes, as evidenced by Kulkarni, a tree may be iteratively trained over time, improving accuracy of the model [0057] At 420 the machine learning system is trained to produce a model. Frequently, the machine learning system can start out with a model that is adjusted via the training process. In an example, the training process can involve repetition of the following: input data factors into the machine learning system; observe the results, and indicate errors to the machine learning system. In an example, the machine learning system can accept the inputs and apply its trained model (e.g., a weighted neural network, or decision tree) to produce the results. In an example, when incorrect results are indicated to the machine learning system, the machine learning system can backtrack from the incorrect output to the inputs contributing to that output, and adjust the path(s) in order to make that same incorrect output less likely. However, the adjustments are often small to because the absolute relevance of a given piece of input information often cannot be determined. Thus, the process is repeated many times, with small changes at each iteration, to achieve the desired accuracy. One advantage of this machine learning approach is that the approach itself identifies pertinent data from the inputs to achieve the desired outputs. Thus, many piece of information can be used, whether or not they are particularly pertinent, and the machine learning system will sift through and identify the important pieces. This may free up human engineers from the task of identifying and weighting pertinent data, and may even discover relevance in data previously thought to be innocuous. Training can be automatic, manual, or a mixture of the two. In an example, engineers, or even end users, may indicate if the results are correct. In other examples, a program may contain the desired results for a given set of inputs, run the inputs, and automatically indicate errors to the machine learning system. In an example, the program can be another ranking tool whose results for given inputs are compared with the results of the model.); sending the first gradient to an aggregation server if a collection instruction is received,  wherein the aggregation server collects each first gradient and calculates second weights; and receiving the second weights sent by the aggregation server to update current weights ([0043] At block 510, the result set for the first learning model and the result set for the second learning model can be linearly combined (e.g., e.g., linear transformation). At block 512, the System updates parameters of the prediction model based on the linearly combined results. The parameters are weights that are affected based on the features learned from the multiple data sets. [0044] At block 514, the System determines whether a request for finding an object compatible for a given object has been received. If there is no request, the method 500 returns. If there is a request, the method 500 continues to block 516. At block 516, the System identifies the object that is compatible with the given object. In particular, the System can identify one or more features about the given object. Based on the given object's respective feature(s), the System can determine (e.g., compute) a prediction value using the parameters of the prediction model, as indicated by block 518. The prediction value provides a probability of compatibility of a potential object with the given object. [0038] FIG. 5 is a flow chart illustrating a method 500 of generating a prediction model based on a multiple data sets representative of object features, in accordance with various embodiments. In some embodiments, the method 500 can be implemented by a computer system (“System”), which can be a computer system or a distributed computer system that includes multiple servers handling different functionalities.)”.
However does not explicitly teach when the request is sent.
Loboz teaches “the collection instruction being issued by a scheduling server when a cluster system environment meets a threshold condition ([0012] In a first aspect, the present invention provides a method of scheduling a transaction request to a central processing unit in a computing system, comprising the steps of, [0013] for a transaction request, polling at least one central processing unit to determine the current load on the at least one central processing unit; [0014] if the current load is below a predetermined threshold, allocating the transaction request to one of the at least one central processing unit, [0015] if the current load is above the predetermined threshold, delaying execution of the transaction request for a predetermined time period.)”.
 It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Loboz with the teachings of Jin, Kulkarni in order to provide a system that teaches load balancing. The motivation for applying Loboz teaching with Jin, Kulkarni teaching is to provide a system that allows for maintaining load below a latency threshold, thereby maintaining level of performance. Jin, Kulkarni, Loboz are analogous art directed towards distributed computing. Together Jin, Kulkarni, Loboz teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Loboz with the teachings of Jin, Kulkarni by known methods and gained expected results. 
Claim 2, the combination teaches the claim, wherein Loboz teaches “the method according to claim 1, wherein the collection instruction being issued by the scheduling server when the cluster system environment meets the threshold condition comprises the collection instruction being issued by the scheduling server when a cluster network utilization rate of an entire cluster meets the first threshold condition ([0042] The present invention may be implemented on an appropriate computing system, and, in one embodiment, is incorporated as a software module into an operating system. Referring to FIG. 1, there is shown a computing system comprising a server 1, the server 1 being arranged to receive input from an appropriate input device 2. In one embodiment, the input device 2 may be a remote terminal, connected through an appropriate network 3, such as the Internet or a proprietary intranet. A user 4 may submit a transaction request 5 to the computing system. The operating system 6, which resides on the server 1, has incorporated a software module 7 which determines the CPU load on all available CPU's 8a, . . . , 8n, and then makes a determination as to whether the transaction request 5 should be delayed for a defined period of time.), and/or being issued by the scheduling server when a cluster failure rate of the entire cluster meets a second threshold condition”.
Rational to claim 1 is applied here.
Claim 12, “an apparatus comprising: one or more processors; memory; a sample reading module stored in the memory and executable by the one or more processors to read a sample set, the sample set including at least one piece of sample data; an iterative training module stored in the memory and executable by the one or more processors to use the sample data and current weights to substitute into a target model training function for iterative training to obtain a first gradient before receiving a collection instruction, the collection instruction being issued by a scheduling server when a cluster system environment meets a threshold condition, wherein first weights are generated based on first gradients obtained in a previous training and are used as current weights of a subsequent iteration of the iterative training, if multiple iterations of the training exist before receiving the collection instruction; a result sending module stored in the memory and executable by the one or more processors to send the first gradient to an aggregation server if a collection instruction is received, wherein the aggregation server collects each first gradient and calculates second weights; and an updating module stored in the memory and executable by the one or more processors to receive the second weights sent by the aggregation server to update current weights” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 13, “the apparatus according to claim 12, wherein the collection instruction being issued by the scheduling server when the cluster system environment meets the threshold condition comprises the collection instruction being issued by the scheduling server when a cluster network utilization rate of an entire cluster meets the first threshold condition, and/or being issued by the scheduling server when a cluster failure rate of the entire cluster meets a second threshold condition” is similar to claim 2 and therefore rejected with the same references and citations.
Claim 20, “one or more computer readable media storing executable instructions that, when executed by one or more processors, cause the one or more processors to perform acts comprising:
reading a sample set, the sample set including at least one piece of sample data;
using the sample data and current weights to substitute into a target model training function for iterative training to obtain a first gradient before receiving a collection instruction, the collection instruction being issued by a scheduling server when a cluster system environment meets a threshold condition; sending the first gradient to an aggregation server if a collection instruction is received, wherein the aggregation server collects each first gradient and calculates second weights; and
receiving the second weights sent by the aggregation server to update current weights” is similar to claim 1 and therefore rejected with the same references and citations.
Claims 3, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jin  in view of Kulkarni in view of Loboz in view of Nakayama (Pat. No. US 8,656,406)
Claim 3, the combination may not explicitly teach the limitations of the claim.
Nakayama teaches “the method according to claim 2, wherein: the first threshold condition comprises the cluster network utilization rate being lower than the first threshold; and the second threshold condition comprises the cluster failure rate being lower than the second threshold ([Claim 1] 1. A load balancer coupled to a physical server having a plurality of virtual servers operated by a virtual operating system in the physical server and a virtual switch connecting the virtual servers to an external device, the load balancer distributing requests to a plurality of virtual servers under control thereof, comprising: a CPU; a memory having a resource monitoring unit, a packet loss rate predicting unit, a server selecting unit and a resource management table; wherein the resource monitoring unit monitors, for the physical server, a CPU utilization of each of the virtual servers and a CPU utilization of the physical server; the packet loss rate predicting unit predicts a packet loss rate of the virtual switch based on an input packet rate of packets inputted to the physical server, a first threshold that is an input packet rate at which a packet loss starts to occur, and a second threshold which is an input packet rate as a performance limit of the virtual switch)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Nakayama with the teachings of Jin, Kulkarni, Loboz in order to provide a system that teaches differing thresholds. The motivation for applying Nakayama teaching with Jin, Kulkarni, Loboz teaching is to provide a system that allows for maintaining load below a latency threshold, thereby maintaining level of performance. Jin, Kulkarni, Loboz, Nakayama are analogous art directed towards distributed computing. Together Jin, Kulkarni, Loboz, Nakayama teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Nakayama with the teachings of Jin, Kulkarni, Loboz by known methods and gained expected results. 
Claim 14, “the apparatus according to claim 13, wherein: the first threshold condition comprises the cluster network utilization rate being lower than the first threshold; and the second threshold condition comprises the cluster failure rate being lower than the second threshold” is similar to claim 3 and therefore rejected with the same references and citations.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jin  in view of Kulkarni in view of Loboz in view of Abe (Pub. No. US 2005/0289089)
Claim 9, the combination may not explicitly teach the limitations of the claim.
Abe teaches “the method according to claim 1, wherein after the aggregation server aggregates each first gradient and calculates the second weights, the method further comprises the aggregation server backing up the second weights that are newly obtained ([0085] FIG. 3 shows a system on which another method for multi-class, cost-sensitive learning according to the invention may be implemented. This system is similar to that shown in FIG. 1 and comprises a multi-class cost-sensitive learning top control module 1 which controls the overall control flow, making use of various sub-components of the system, a learning algorithm storage module 2, which stores a representation of an algorithm for classification learning, a model output module 3, which stores the models obtained as a result of applying the learning algorithm stored in module 2 to training data given by weighted sampling module 4 and outputs a final model by aggregating these models, and a weighted sampling module 4, which accesses the data stored in data storage module 7, samples a relatively small subset of the data with acceptance probability determined using the example weights, and passes the obtained sub-sample to module 1. The weight calculation module 5' replaces the weight upadate module 5, which updates the example weights for sampling using a dynamically changing weighting scheme. The model update module 6 updates the current model using the model's output in the previous iterations stored in the current model storage module 8 and the output model of the current iteration output by module 3 and stores the resulting updated model in module 8.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Abe with the teachings of Jin, Kulkarni, Loboz in order to provide a system that teaches saving progress. The motivation for applying Abe teaching with Jin, Kulkarni, Loboz teaching is to provide a system that allows for maintaining work performed. Jin, Kulkarni, Loboz, Abe are analogous art directed towards distributed computing. Together Jin, Kulkarni, Loboz, Abe teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Abe with the teachings of Jin, Kulkarni, Loboz by known methods and gained expected results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199